Title: To James Madison from Richard McRae, 2 July 1814
From: McRae, Richard
To: Madison, James


        
          Sir
          Washington City 2d July 1814.
        
        It is with some degree of diffidence that I obtrude myself on your Consideration. I have for some days past attempted to have my account adjusted at the War Dept. in an equitable mode which has been rejected by the Accountant Mr. Simmons—the form in which I wished to have my A/c settled woud. shew a balance of $900 or more. Mr. simmons admission of my A/c has cicatrised me to the quick & exhibits a balance of $183.70/100 in lieu of the amt. abovenamed—rather than create a disturbance I was willing to accept his statement of my Account & after shewing his Balance I cant obtain a warrant for the amt. last mention’d. Mr. Armstrong requires Mr. Simmons either to make a report to him or the Comptroller of the Treasury neither of which Mr. S will do without Official Authority thus I am left in the lurch between the disputations of the Gentlemen aforenamed although I am inclined to accede to an iniquitous Account. I am fortunately placed beyond the frowns of fortune & I feel confident in asserting freely & unequivocally that the continuance of Mr. Simmons in Office will operate most injuriously to a vigorous prosecution of a just warfare. There exists an universal complaint among every description of Characters against Mr. Simmons in his Official Capacity & tis not the insignificant pittance which I claim that actuates this liberality of expression but the interest of my Country calls alou’d for the expulsion of a Man whose course of conduct is calculated to bring our Republican form of Government into disrepute. Hoping you will pardon the freedom I have taken in addressing you on this subject I subscribe with every Respect sir Yr. Mo. Ob Servt
        
          Richd. Mc:Rae
        
      